Citation Nr: 0119670	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left jaw disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In March 2001, the Board remanded this claim to 
the RO.  The case was returned to the Board in June 2001.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran does not have a left jaw disability.


CONCLUSION OF LAW

A left jaw disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, 114 Stat. 2096, 2098-99 (2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A September 1973 clinical record notes the veteran was 
involved in a motorcycle accident.  The veteran reported pain 
over the left cheek.  The record notes that there was no 
fracture seen on X-ray.  The clinical record later notes a 
possible non-displaced fracture of zygoma.  A report of X-
rays notes the physician felt there was a fracture of the 
left zygomatic arch but further views were not obtained.

An October 1973 clinical record entry notes that the veteran 
underwent rebandaging of a left eyebrow laceration.

The report of a VA examination, dated in April 1975, shows 
there were no complaints or abnormal findings related to the 
veteran's jaw.

The report of a VA bones examination, dated in August 1995, 
notes the veteran claimed he fractured his mandible in a 
motorcycle accident during service but that X-rays did not 
confirm the fracture.  He claimed that there was no specific 
treatment, and that he was examined and released.  The 
veteran claimed that he could not open his jaw all the way.  
The examination report notes there was no evidence of 
temporomandibular joint dysfunction.  The diagnosis was 
alleged fracture of the left side of the mandible but the 
history was not consistent with that.  The diagnosis also 
notes there was no evidence of wiring of the jaw or prolonged 
treatment.  An August 1995 report of a VA X-ray of the 
mandible notes an impression of negative mandible.  

An October 1995 VA general medical examination report notes 
there was very poor oral hygiene.  There were no findings 
specifically related to the jaw.  

A December 1997 decision by an Administrative Law Judge of 
the Social Security Administration does not mention any 
disorder of the jaw.  

Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

An April 1995 VA letter advised the veteran to submit 
evidence that his jaw condition was incurred in service and 
that it continued following service.  The April 2001 1999 
statement of the case advised the veteran of the requirements 
for service connection and provided a summary of the evidence 
considered by the RO.  The statement of the case also advised 
the veteran of the actions VA would take to assist the 
veteran in substantiating his claim.  The veteran has 
received VA examinations, to include a VA examination to 
determine if there is any chronic disability of the left jaw.  
The veteran has not identified and the Board is not aware of 
any additional information or evidence which could be 
obtained to substantiate the veteran's claim.  In sum, the 
facts relevant to this claim have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 


For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service medical records do show that the veteran was in a 
motorcycle accident.  A report of September 1973 X-rays of 
the face notes the physician felt there was a fracture of the 
left zygomatic arch but that further views were not obtained.  
A September 1973 clinical record notes that no fracture was 
seen on X-ray and later only notes a possible non-displaced 
fracture of the zygoma.  While a fracture of the zygoma was 
suspected, such a fracture was not diagnosed during service.  
In any event, no evidence of a fracture, injury or disease of 
the left jaw, as opposed to the zygoma, is contained in 
service medical records.  Moreover, the August 1995 VA 
examination disclosed no abnormality of the veteran's left 
jaw, and there is no other postservice medical evidence of 
left jaw disability.  The evidence of this claimed disability 
is limited to the veteran's own statements; however, as a 
layperson, he is not qualified to render a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
the absence of competent evidence of a current disability, 
the veteran's claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).


ORDER

Entitlement to service connection for left jaw disability is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

